CARROLL, DONALD K., Judge
(dissenting) .
This is an appeal from a final summary judgment for the defendant in an action brought by an elderly woman for injuries she sustained when she fell down certain irregular steps in the balcony of the defendant’s jai alai fronton. Under the established rule in Florida, the operator of a place of amusement'like a race course where others are invited is charged with a continuous duty to look after the safety of its patrons and owes “a higher degree of diligence than it does when applied to a store, bank or like place of business.” Wells v. Palm Beach Kennel Club, 1948, 160 Fla. 502, 35 So.2d 720, 721. Here the evidence before the court at the hearing on the defendant’s motion for summary judgment was, as I view it, susceptible of a lawful inference by a jury that the defendant was guilty of negligence proximately causing her injuries and that she was not guilty of contributory negligence. If my conception of the evidence is correct, she had a right to have a jury pass upon these questions of fact. See Majeske v. Palm Beach Kennel Club, Fla.App.1959, 117 So.2d 531.
I would, therefore, reverse the summary judgment and .remand the cause for a jury trial on the issues.